758 F.2d 61
55 A.F.T.R.2d 85-1138, 85-1 USTC  P 9313
Stephen M. PAULSON, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 887, Docket 84-6226.
United States Court of Appeals,Second Circuit.
Submitted March 8, 1985.Decided March 22, 1985.

Stephen M. Paulson, submitted a brief pro se.
Glenn L. Archer, Jr., Asst. Atty. Gen., Michael L. Paup, Gary R. Allen, Bruce R. Ellisen, Attys., U.S. Dept. of Justice, Washington, D.C., and Alan H. Nevas, U.S. Atty., New Haven, Conn., submitted a brief for defendant-appellee.
Before TIMBERS, NEWMAN, and KEARSE, Circuit Judges.
PER CURIAM:


1
Stephen M. Paulson appeals from a judgment of the District Court for the District of Connecticut (Jose A. Cabranes, Judge) dismissing his complaint under 26 U.S.C. Sec. 6703 for refund of a civil penalty assessed against him by the Internal Revenue Service for filing a frivolous income tax return, id. Sec. 6702(a).  The return responded to every item of information called for with an asterisk reference to a footnote invoking a series of constitutional amendments.


2
The appeal is as frivolous as the return for which appellant has been properly assessed a penalty.  The Supreme Court has ruled that a self-incrimination claim "against every question on the tax return" would be "virtually frivolous."   Albertson v. Subversive Activities Control Board, 382 U.S. 70, 79, 86 S.Ct. 194, 199, 15 L.Ed.2d 165 (1965).   See also United States v. Schiff, 612 F.2d 73, 77-78, 83 (2d Cir.1979).


3
Appellant's challenges to the validity of the statute penalizing the submission of frivolous returns are entirely without merit.


4
The judgment of the District Court is affirmed.  Pursuant to Rule 38 of the Federal Rules of Appellate Procedure, appellant is assessed double costs in this Court plus a reasonable attorney's fee to the appellee in the amount of $2,500, to be paid to the United States within fourteen days of the date of this decision on pain of penalties for contempt.   See Schiff v. Commissioner of Internal Revenue, 751 F.2d 116, 117 (2d Cir.1984) (per curiam).  The mandate shall issue forthwith.